DETAILED ACTION
This Office Action is responsive to the interview for application 16/450,558 conducted on 4 January 2022. Claims 1, 5, 8, 12, 15, and 19 have been amended, and claims 2, 9, and 16 have been cancelled.
Claims 1, 3-8, 10-15, and 17-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1, 3-8, 10-15, and 17-20 have been withdrawn.

Examiner’s Amendment
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 6 January 2022, Abhijit Adisesh (Reg. No. 75,261) requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 090528 the required fee of $ 220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abhijit Adisesh (Reg. No. 75,261) on 4 January 2022.
Please amend claims 1, 5, 8, 12, 15, and 19 as follows, and cancel claims 2, 9, and 16:
(Currently amended) A method comprising:
monitoring a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
performing a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period; 
determining, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; [[and]]
determining, using a processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time and an actual resource usage of the VM at the current time; 
detecting a difference between an actual resource usage and a predicted resource usage of the VM over a third time period; and 
adjusting the predictive resource usage model in view of the difference.
(Canceled) 
(Currently amended) The method of claim [[2]]1, wherein the detecting a difference between an actual resource usage and a predicted resource usage of 
(Currently amended) A system comprising:
a memory to store one or more load patterns; and
a processing device to:
monitor a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
perform a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period; 
determine, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; [[and]]
determine, using a processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time and an actual resource usage of the VM at the current time; 
detecting a difference between an actual resource usage and a predicted resource usage of the VM over a third time period; and
adjust the predictive resource usage model in view of the difference.
(Canceled)
(Currently amended) The system of claim [[9]]8, wherein the processing device detects a difference between an actual resource usage and a predicted resource usage of the VM and adjusts the predictive resource usage model in view of the difference periodically.
(Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
monitor a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
perform a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period; 
determine, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; [[and]]
determine, using the processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time and an actual resource usage of the VM at the current time; 
detect a difference between an actual resource usage and a predicted resource usage of the VM over a third time period; and
adjust the predictive resource usage model in view of the difference.
(Canceled)
(Currently amended) The non-transitory computer-readable storage medium of claim [[16]]15, wherein the processing device detects a difference between an actual resource usage and a predicted resource usage of the VM and adjusts the predictive resource usage model in view of the difference periodically.


Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed, being herein renumbered claims 1-17.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on page 7 of the remarks dated 8 December 2021, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “detecting a difference between an actual resource usage and a predicted resource usage of the VM over a third time period, adjusting the predictive resource usage model in view of the difference” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196